Case 1:21-mj-00016-HBB Document 8 Filed 01/21/21 Page 1 of 22 PageID #: 34



                                                                                              CLOSED
                        U.S. District Court
           Western District of Kentucky (Bowling Green)
 CRIMINAL DOCKET FOR CASE #: 1:21−mj−00016−HBB All Defendants

Case title: USA v. Beckley                                    Date Filed: 01/19/2021
Other court case number:          1:21−mj−00060 USDC,         Date Terminated: 01/21/2021
                                  District of Columbia

Assigned to: Magistrate Judge H. Brent
Brennenstuhl

Defendant (1)
Damon Michael Beckley
TERMINATED: 01/21/2021

Pending Counts                             Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                          Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                 Disposition
Removal from District of Columbia



Plaintiff
USA                                            represented by David R. Weiser
                                                              U.S. Attorney Office − Louisville
                                                              717 W. Broadway
                                                              Louisville, KY 40202
                                                              502−625−7068
                                                              Fax: 502−582−5097
                                                              Email: david.weiser@usdoj.gov
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED
                                                              Designation: Retained

                                                                                                       1
Case 1:21-mj-00016-HBB Document 8 Filed 01/21/21 Page 2 of 22 PageID #: 35




Date Filed   # Page Docket Text
01/19/2021           Arrest (Rule 5) of Damon Michael Beckley (CDF) (Entered: 01/19/2021)
01/19/2021   1       Rule 5 Documents Received from District of Columbia, Case Number
                     1:21−mj−00060, as to Damon Michael Beckley. (Attachments: # 1 Rule 5
                     Documents, # 2 Rule 5 Documents, # 3 Rule 5 Documents) (CDF) (Entered:
                     01/19/2021)
01/19/2021   2       Case Assignment: Case Assigned to Magistrate Judge H. Brent Brennenstuhl.
                     (CDF) (Entered: 01/19/2021)
01/19/2021   3       SEALED DOCUMENT re 1 Rule 5 Documents Received (CDF) (Entered:
                     01/19/2021)
01/19/2021   4   15 Appearance Bond with Order Setting Conditions of Release Entered as to Damon
                    Michael Beckley in amount of $25,000 unsecured. (Further appearance
                    instructions included.) (CDF) (Entered: 01/20/2021)
01/19/2021           Proceedings held before Magistrate Judge H. Brent Brennenstuhl: Initial
                     Appearance in Rule 5(c)(3) Proceedings as to Damon Michael Beckley held on
                     1/19/2021 (Court Reporter − digitally recorded.) (CDF) (Entered: 01/21/2021)
01/20/2021   5    7 AMENDED Appearance Bond with Order Setting Conditions of Release Entered
                    as to Damon Michael Beckley in amount of $25,000 unsecured, re 4 . (CDF)
                    (Entered: 01/20/2021)
01/21/2021   6    5 ORDER by Magistrate Judge H. Brent Brennenstuhl on 1/20/2021 as to Damon
                    Michael Beckley. Defendant's initial appearance held on 1/19/2021 after
                    execution of an arrest warrant issued by the District of Columbia. Defendant
                    advised the Court he will retain counsel in this matter. Defendant WAIVES his
                    right to Court−appointed counsel. Defendant advised the Court he waives his
                    right to an identity hearing. Defendant shall be released on a $25,000.00
                    unsecured Appearance Bond along with Order Setting Conditions of Release
                    pending all further proceedings in this matter. IT IS ORDERED the Defendant
                    shall appear before United States Magistrate Judge Robin M. Meriweather at the
                    United States District Court for the District of Columbia on Wednesday, January
                    27, 2021, at 1:00 pm, EST, via videoconference (Zoom). cc: Counsel; Damon
                    Michael Beckley; USP; USDC, DC (CDF) (Entered: 01/21/2021)
01/21/2021   7    3 ORDER for proceedings held before Magistrate Judge H. Brent Brennenstuhl:
                    Follow−up Bond Hearing as to Damon Michael Beckley held on 1/20/2021.
                    Proceedings digitally recorded. During the Defendant's initial meeting with
                    United States Probation, questions arose regarding some additional conditions
                    that needed to be placed upon Defendant that were not discussed at the initial
                    appearance. The Court conducted this hearing to review the conditions with
                    Defendant and the United States. IT IS ORDERED the Defendant shall be
                    released on a $25,000.00 unsecured Amended Appearance Bond along with
                    Order Setting Conditions of Release pending all further proceedings in this
                    matter. cc: Counsel; Damon Michael Beckley; USP; USDC, DC (CDF) (Entered:
                    01/21/2021)




                                                                                                      2
      Case1:21-mj-00016-HBB
     Case  1:21-mj-00016-HBB Document
                              Document87 Filed
                                          Filed01/21/21
                                                01/21/21 Page
                                                          Page31ofof22
                                                                     2 PageID
                                                                        PageID#:32
                                                                                 36




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF KENTUCKY
                      BOWLING GREEN DIVISION
_______________________________________________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
                 PLAINTIFF          ) Criminal Action No. 1:21mj-00016-HBB
v.                                            )   H. BRENT BRENNENSTUHL,
                                    ) Magistrate Judge
DAMON MICHAEL BECKLEY               )
                                    )
                 DEFENDANT          )
                                    )
______________________________________________________________________

                                          ORDER


         On the 20TH day of January 2021, this action came before the undersigned for a
follow-up bond hearing. There appeared the Defendant, Damon Michael Beckley, in
person in Bowling Green. Assistant United States Attorney David Weiser was present,
via video, for the United States of America. The proceedings were digitally recorded.
         During the Defendant’s initial meeting with United States Probation, questions
arose regarding some additional conditions that needed to be placed upon Defendant that
were not discussed at the initial appearance. The Court conducted this hearing to review
the conditions with Defendant and the United States.
         IT IS ORDERED the Defendant shall be released on a $25,000.00 unsecured
Amended Appearance Bond along with Order Setting Conditions of Release pending all
further proceedings in this matter.
         ENTERED this January 20, 2021




                                                                                           3
  Case1:21-mj-00016-HBB
 Case  1:21-mj-00016-HBB Document
                          Document87 Filed
                                      Filed01/21/21
                                            01/21/21 Page
                                                      Page42ofof22
                                                                 2 PageID
                                                                    PageID#:33
                                                                             37




Copies to:   AUSA David Weiser
             United States Probation
             US District Court, District of Columbia


  0|37




2|Page




                                                                                  4
      Case1:21-mj-00016-HBB
     Case  1:21-mj-00016-HBB Document
                              Document86 Filed
                                          Filed01/21/21
                                                01/21/21 Page
                                                          Page51ofof22
                                                                     2 PageID
                                                                        PageID#:30
                                                                                 38




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF KENTUCKY
                      BOWLING GREEN DIVISION
_______________________________________________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
                 PLAINTIFF          ) Criminal Action No. 1:21mj-00016-HBB
v.                                            )   H. BRENT BRENNENSTUHL,
                                    ) Magistrate Judge
DAMON MICHAEL BECKLEY               )
                                    )
                 DEFENDANT          )
                                    )
______________________________________________________________________

                                          ORDER


         On the 19TH day of January 2021, this action came before the undersigned, via
videoconference, upon Defendant’s initial appearance after execution of an arrest warrant
issued by the District of District of Columbia, Case Number: 1:21mj-00060-RMM.
There appeared the Defendant, Damon Michael Beckley, in custody, via video, from
Grayson County Detention Center. Assistant United States Attorney David Weiser was
present, via video, for the United States of America. The Defendant consented to have
this hearing conducted via videoconference. The proceedings were digitally recorded.
         The Defendant acknowledged receipt of the Complaint and acknowledged an
understanding of the charges contained therein. The Defendant was advised of his
Constitutional rights including his right to be represented by counsel. The Defendant
advised the Court he will retain counsel in this matter. The Defendant thereby WAIVES
his right to Court-appointed counsel.
         The Defendant was advised of his rights with respect to Rule 5 proceedings as
well as his right to request transfer of the proceedings to this District pursuant to Rule 20
of the Federal Rules of Criminal Procedure to plead guilty as to the charges. The
Defendant advised the Court he waives his right to an identity hearing.




                                                                                                5
  Case1:21-mj-00016-HBB
 Case  1:21-mj-00016-HBB Document
                          Document86 Filed
                                      Filed01/21/21
                                            01/21/21 Page
                                                      Page62ofof22
                                                                 2 PageID
                                                                    PageID#:31
                                                                             39




         As to the matter of detention, counsel for the United States advised the Court the
United States is not seeking detention in this action. The Court having heard statements
from the United States, having conferred with the United States Probation Officer and
being otherwise sufficiently advised;
         IT IS ORDERED the Defendant shall be released on a $25,000.00 unsecured
Appearance Bond along with Order Setting Conditions of Release pending all further
proceedings in this matter.
         IT IS ORDERED the Defendant shall appear before United States Magistrate
Judge Robin M. Meriweather at the United States District Court for the District of
Columbia on Wednesday, January 27, 2021, at 1:00 pm, EST, via videoconference
(Zoom). The Zoom information is attached to Defendant’s Order Setting Conditions of
Release.
         ENTERED this     January 20, 2021




Copies to:      AUSA David Weiser
                United States Probation
                US District Court, District of Columbia


  0|36




2|Page




                                                                                              6
 Case1:21-mj-00016-HBB
Case  1:21-mj-00016-HBB Document
                         Document85 Filed
                                     Filed01/21/21
                                           01/20/21 Page
                                                     Page71ofof22
                                                                8 PageID
                                                                   PageID#:22
                                                                            40




                                                                                 7
 Case1:21-mj-00016-HBB
Case  1:21-mj-00016-HBB Document
                         Document85 Filed
                                     Filed01/21/21
                                           01/20/21 Page
                                                     Page82ofof22
                                                                8 PageID
                                                                   PageID#:23
                                                                            41




                                                                                 8
 Case1:21-mj-00016-HBB
Case  1:21-mj-00016-HBB Document
                         Document85 Filed
                                     Filed01/21/21
                                           01/20/21 Page
                                                     Page93ofof22
                                                                8 PageID
                                                                   PageID#:24
                                                                            42




                                                                                 9
 Case
Case   1:21-mj-00016-HBBDocument
     1:21-mj-00016-HBB   Document8 5Filed
                                      Filed 01/20/21Page
                                          01/21/21   Page104of
                                                            of22
                                                               8 PageID
                                                                 PageID#:
                                                                        2543




                                                                               10
 Case
Case   1:21-mj-00016-HBBDocument
     1:21-mj-00016-HBB   Document8 5Filed
                                      Filed 01/20/21Page
                                          01/21/21   Page115of
                                                            of22
                                                               8 PageID
                                                                 PageID#:
                                                                        2644




                                                                               11
 Case
Case   1:21-mj-00016-HBBDocument
     1:21-mj-00016-HBB   Document8 5Filed
                                      Filed 01/20/21Page
                                          01/21/21   Page126of
                                                            of22
                                                               8 PageID
                                                                 PageID#:
                                                                        2745




                                                                               12
 Case
Case   1:21-mj-00016-HBBDocument
     1:21-mj-00016-HBB   Document8 5Filed
                                      Filed 01/20/21Page
                                          01/21/21   Page137of
                                                            of22
                                                               8 PageID
                                                                 PageID#:
                                                                        2846




                                                                               13
 Case
Case   1:21-mj-00016-HBBDocument
     1:21-mj-00016-HBB   Document8 5Filed
                                      Filed 01/20/21Page
                                          01/21/21   Page148of
                                                            of22
                                                               8 PageID
                                                                 PageID#:
                                                                        2947




                                                                               14
 Case
Case   1:21-mj-00016-HBBDocument
     1:21-mj-00016-HBB   Document8 4Filed
                                      Filed 01/19/21Page
                                          01/21/21   Page151of
                                                            of22
                                                               8 PageID
                                                                 PageID#:
                                                                        1448




                                                                               15
 Case
Case   1:21-mj-00016-HBBDocument
     1:21-mj-00016-HBB   Document8 4Filed
                                      Filed 01/19/21Page
                                          01/21/21   Page162of
                                                            of22
                                                               8 PageID
                                                                 PageID#:
                                                                        1549




                                                                               16
 Case
Case   1:21-mj-00016-HBBDocument
     1:21-mj-00016-HBB   Document8 4Filed
                                      Filed 01/19/21Page
                                          01/21/21   Page173of
                                                             of22
                                                                8 PageID
                                                                  PageID#:
                                                                         1650




                                                                                17
 Case
Case   1:21-mj-00016-HBBDocument
     1:21-mj-00016-HBB   Document8 4Filed
                                      Filed 01/19/21Page
                                          01/21/21   Page184of
                                                             of22
                                                                8 PageID
                                                                  PageID#:
                                                                         1751




                                                                                18
 Case
Case   1:21-mj-00016-HBBDocument
     1:21-mj-00016-HBB   Document8 4Filed
                                      Filed 01/19/21Page
                                          01/21/21   Page195of
                                                             of22
                                                                8 PageID
                                                                  PageID#:
                                                                         1852




                                                                                19
 Case
Case   1:21-mj-00016-HBBDocument
     1:21-mj-00016-HBB   Document8 4Filed
                                      Filed 01/19/21Page
                                          01/21/21   Page206of
                                                             of22
                                                                8 PageID
                                                                  PageID#:
                                                                         1953




                                                                                20
 Case
Case   1:21-mj-00016-HBBDocument
     1:21-mj-00016-HBB   Document8 4Filed
                                      Filed 01/19/21Page
                                          01/21/21   Page217of
                                                            of22
                                                               8 PageID
                                                                 PageID#:
                                                                        2054




                                                                               21
 Case
Case   1:21-mj-00016-HBBDocument
     1:21-mj-00016-HBB   Document8 4Filed
                                      Filed 01/19/21Page
                                          01/21/21   Page228of
                                                            of22
                                                               8 PageID
                                                                 PageID#:
                                                                        2155




                                                                               22
